5,Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wisnoskey US2017/0216599 .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 

Regarding claim 1, Wisnoskey disclose a system capable of automatically determining capture thresholds for an implantable medical device (100) adapted to deliver cardiac stimulus pacing using a multi-pole left ventricular (LV) lead(124)[see fig,2][0021], comprising: at least one processor(260)[See fig.2][0044]; a pulse generator (272) coupled to the multi-pole LV lead(124), the pulse generator (272) being adapted to deliver to deliver cardiac stimulus pacing to one or more electrode of the multi-pole LV lead[0045-0047][see fig.2]; and a memory (294) coupled to the at least one processor (260), wherein the memory stores program instructions[0009], wherein the program instructions are executable by the at least one processor (260) capable of measuring a base capture threshold for a base pacing vector utilizing stimulation pulses delivered by the pulse generator (272) varied over at least a portion of an outer capture threshold test range, the base pacing vector defined by a first LV electrode provided on the LV lead(124) and a secondary electrode located remote from an LV chamber(116)[0048,0050,0070]: designate a secondary pacing vector that includes the first LV electrode and a second LV electrode provided on the LV 
Regarding claim 2,  a pulse generator(270/272) capable of delivering in connection with measuring the base capture threshold, successive stimulation pulses that have different stimulation amplitudes starting at an upper limit of the outer test range and decreasing by predetermined amounts[0046-0047].
Regarding claim 3, a pulse generator capable of delivering, in connection with measuring the secondary capture threshold, one or more pacing pulses having stimulation amplitudes varying over the inner test range [0046-0047].
Regarding claim 4, wherein the pulse generator (270/272) delivers one or more pacing pulses beginning with an initial stimulation amplitude having a voltage that is lower than a voltage of an initial stimulation amplitude associated with the outer test range used to measure the base capture threshold [0046-0047].
Regarding claim 5, wherein the pulse generator(270/272), in connection with measuring the base and secondary capture thresholds, begins at first and second outer voltages corresponding to one of the limits of the outer and inner test ranges, respectively, the first and second outer voltages differing from one another[0046-0047].


Regarding claim 7, wherein the second outer voltage is set to equal a predetermined multiple of the first outer voltage or to equal a difference between the first outer voltage and a predetermined offset [0046-0047].
Regarding claim 8, a pulse generator (270/272) and a switch (274), the switch (274) capable of defining the base and secondary pacing vectors by connecting the pulse generator to the first LV electrode in a manner that sets the first LV electrode as a cathode electrode, the switch (274) connecting the second electrode and the neighbor LV electrode as anode electrodes [see fig.2;[0024,0035]].
Regarding claim 9, a switch (274) that is capable of setting the base pacing vector to represent a unipoiar pacing configuration[0003] and that sets the secondary pacing vector to represent a bipolar pacing configuration[0003][0045][see fig.2].

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) McSpadden et al US2015/0134023, McSpadden discloses a method and system for selecting at least one left ventricular (LV) pacing site for an implantable medical device equipped for cardiac stimulus pacing using a multi-pole LV lead are provided. The method and system include sensing LV activation events at multiple LV sensing sites. The arrival times of the LV activation events for corresponding LV sensing sites are measured. The method and system further include calculating differences between the arrival times for combinations of the LV sensing sites to obtain inter-site arrival delays between the combinations of the LV sensing sites. When at least one of the inter-site arrival delays exceeds a threshold, the method and system include designating the LV sensing site from the corresponding combination that has a later arrival time as a first LV pacing site from which to deliver LV pacing pulses using the implantable medical device [Abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROLAND DINGA/Examiner, Art Unit 3792